Alice Robie Re snick, J.,
dissenting. I respectfully dissent from the majority’s holding. On January 13, 1988 the United States Supreme Court considered this issue in Lowenfield v. Phelps (1988), 484 U.S. __, __, 98 L. Ed. 2d 568, 576-577, 108 S. Ct. 546, 550, and held that when considered “in * * * context and under all the circumstances,” the two jury polls and the supplemental charge did not impermissibly coerce the jury to return a death sentence. The supplemental charge in Lowenfield was similar to the traditional Allen charge long approved by that court on the ground that it was an attempt to secure jury unanimity.
The majority has considered the supplemental instruction here without addressing “all the circumstances” which must be considered before the so-called Allen charge can be termed coercive and thus reversible error.
Appellee, Raymond L. Howard, was convicted by a jury of aggravated murder in violation of R.C. 2903.01(A) on July 31,1981. Appellee’s trial counsel was appointed to also represent him in the direct appeal. On May 9, 1983, the court of appeals affirmed the judgment of the trial court. In that appeal the supplemental instruction to which a general objection had been *27made was not raised as error or considered by the appellate court. A motion for leave to appeal to this court from the decision of the appellate court was denied on September 14, 1983 (case No. 83-1042).
Appellee, pro se, filed a petition for post-conviction relief on April 8, 1985. This petition was withdrawn apparently because appellee chose instead to seek a writ of habeas corpus in this court. However, on December 26, 1985, this court dismissed such writ without consideration on the merits (case No. 85-1121). Appellee subsequently filed a second petition for post-conviction relief on February 13, 1986 alleging that appellee’s trial counsel was ineffective prior to, during, and on appeal, for various reasons.
This case presents a troublesome question which frequently occurs in appellate courts: Should the issue of ineffectiveness of counsel be raised, sua sponte, by the appellate court on direct appeal, when the same attorney represents the accused both at trial and on appeal so that this issue can be addressed in a timely manner?
In the case before us, more than five years had elapsed before the question of ineffective trial counsel was brought to the attention of a court. The better practice would be to require appellate courts to consider the entire record with a view to issues involving ineffectiveness of counsel when the same attorney represents the accused both at trial and on appeal. If error is then found, it can be treated in a timely manner and not, as here, after eight years have elapsed causing retrial to be almost impossible.
The trial judge in this case, at the request of the accused, had the petition for post-conviction relief reassigned to another judge for disposition. The newly assigned judge issued findings of fact and conclusions of law on May 13, 1986, which determined that counsel was not ineffective in that his tactics were those of trial strategy. The judge further found that the supplemental charge to the jury was not coercive. Appellee appealed the decision to the court of appeals. On November 12, 1987, the appellate court, in a two-to-one opinion, reversed the decision of the trial court and granted appellee’s petition for post-conviction relief, finding that the trial court’s modified Alim charge was clearly directed to the minority jurors, thus holding that the charge was coercive and that counsel was ineffective in that he did not raise this issue on direct appeal.
In Lowenfield, supra, at _, 98 L. Ed. 2d at 579, 108 S. Ct. at 552, the United States Supreme Court noted when faced with a lack of an objection under similar circumstances that:
“We are mindful that the jury returned with its verdict soon after receiving the supplemental instruction, and that this suggests the possibility of coercion. United States Gypsum Co., supra [438 U.S.], at 462, 57 L. Ed. 2d 854, 98 S. Ct. 2864. We note, however, that defense counsel did not object to either the polls or the supplemental instruction. We do not suggest that petitioner thereby waived this issue, Wainwright v. Witt, 469 U.S. 412, 431, n. 11, 83 L. Ed. 2d 841, 105 S. Ct. 844 (1985), but we think such an omission indicates that the potential for coercion argued now was not apparent to one on the spot. * * * Id. at 430-431, 83 L. Ed. 2d 841, 105 S. Ct. 844, and n. 11.” (Emphasis added and footnote omitted.)
The court found that the lack of an objection from counsel who was present at the time of the giving of the supplemental instruction does not necessarily indicate coercion in the charge. In the instant case trial counsel entered a general objection but then did not raise the supplemental instruction *28as error on appeal. Considering all the circumstances of this case, it could be concluded that counsel did not believe the supplemental charge given caused the jury to reach its ultimate verdict of guilty. Hence the supplemental charge was not coercive.
After a thorough review of case law in this area it becomes apparent that the mere giving of an Alien-type charge should not result in reversal of the conviction unless it can be shown based upon all the circumstances that the jury was coerced in arriving at its verdict solely due to the supplemental jury instruction.
The Lowenfield court further stated at _, 98 L. Ed. 2d at 576-577, 108 S. Ct. at 550:
“Our review of petitioner’s contention that the jury was improperly coerced requires that we consider the supplemental charge given by the trial court ‘in its context and under all the circumstances.’ Jenkins v. United States, 380 U.S. 445, 446,13 L. Ed. 2d 957, 85 S. Ct. 1059 (1965) (per curiam). The use of a supplemental charge has long been sanctioned. Nearly a century ago in Allen v. United States, 164 U.S. 492, 41 L. Ed. 528, 17 S. Ct. 154 (1896), this Court reviewed a charge similar but by no means identical to that given to the Louisiana jury here, and concluded that it was not reversible error even within the federal system.”
In numerous cases where trial courts have given a supplemental jury instruction containing language similar to that in this case which directs dissenting or minority jurors to reconsider their positions, courts have found, in its context and under all the circumstances, that the instruction was not prejudicially coercive. See State v. Maupin (1975), 42 Ohio St. 2d 473, 71 O.O. 2d 485, 330 N.E. 2d 708; Commonwealth v. Rodriquez (1973), 364 Mass. 87, 300 N.E. 2d 192; United States v. Burke (C.A. 2, 1983), 700 F. 2d 70, certiorari denied (1983), 464 U.S. 816 (supplementary charge not set out); United States v. Fioravanti (C.A. 3, 1969), 412 F. 2d 407, certiorari denied sub nom. Panaccione v. United States (1969), 396 U.S. 837; United States v. Sawyers (C.A. 4, 1970), 423 F. 2d 1335, 1342-1343 (“[Appropriate use of the pure Allen charge [given when jury indicates that it is deadlocked] is not per se reversible error. Even so, we strongly recommend use of a modified version of Allen that * * *” mentions duty of majority to listen and consider any minority viewpoint and does not direct a juror to distrust his own judgment if he finds a large majority of jurors taking a view different from his own.); United States v. Kelly (C.A. 5, 1986), 783 F. 2d 575, certiorari denied (1986), 479 U.S. 889; United States v. Silvern (C.A. 7, 1973), 484 F. 2d 879 (en banc) (requires prospective use of ABA-approved standard supplementary Allen-type instruction); United States v. Brown (C.A. 7, 1969), 411 F. 2d 930; United States v. McKinney (C.A. 10, 1987), 822 F. 2d 946; United States v. Rey (C.A. 11, 1987), 811 F. 2d 1453, certiorari denied (1987), 484 U.S. ___ 98 L. Ed. 2d 63, 108 S. Ct. 103; Fulwood v. United States (C.A. D.C. 1966), 369 F. 2d 960, certiorari denied (1967), 387 U.S. 934.
Today, the majority approves of a modified supplemental instruction similar to that adopted by the Supreme Judicial Court of Massachusetts in Commonwealth v. Rodriquez (1973), 364 Mass. 87, 300 N.E. 2d 192. In Rodriquez the Massachusetts court amended the charge it had approved in Commonwealth v. Tuey (1851), 62 Mass. 1, 8 Cush. 1. These amendments, however, were, in the interests of the better administration of criminal justice, to apply to future cases. Rodriquez, supra, at 98, 300 N.E. 2d at 200. *29The Rodriquez court held that the defendant’s exception to the terms, timing, and setting of the giving of the “Tuey” charge fails “* * * because our decided cases have held the Tuey language to be nonprejudicial, and we do not find enough in the circumstances of its use here to render it coercive to the point of calling for reversal of the judgments. * * *” (Emphasis added.) Id.
A nearly identical charge to the one before us and to the one deemed nonprejudicial in Rodriquez was given by the trial court and reviewed by this court in State v. Maupin, supra, at 482-483, 71 O.O. 2d 485, 490-491, 330 N.E. 2d 708, 714-715, fn. 3. This court held that the supplemental instruction was not prejudicially coercive and, under the circumstances, the court’s giving of the charge was not an abuse of discretion. Id. There, the court was notified by the jury that it was having difficulty reaching an agreement after deliberations of approximately two and one-half hours. The court gave an Allen charge, the jury retired to further deliberate, and returned with a verdict of guilty in less than one-half hour. Id. at 477, 71 O.O. 2d at 487, 330 N.E. 2d at 711-712. There were no other circumstances present with the potential of coercion of the jury. Id. at paragraph four of the syllabus. Cf. State v. Sabbah (1982), 13 Ohio App. 3d 124, 13 OBR 155, 468 N.E. 2d 718.
Similarly, in this case, a supplemental charge was given when the jury indicated to the court that it was having difficulty reaching a unanimous verdict as to the aggravated murder charge after several hours of deliberations. The jury then retired to deliberate further. Subsequently a modified Allen charge was given after the jury again indicated difficulties following nearly two additional days of deliberations. As in Maupin, no inquiry was made as to the numerical division of the jury. .Upon retiring, the jury returned with its verdict in approximately one hour, a longer period of further deliberations than in the Maupin case and many of the other cases previously cited.
In conclusion, I do not find that the trial court committed reversible error by giving the modified Allen charge in this case. The use of such a charge did not constitute reversible error in and of itself. The entire charge which was given must be considered, not simply a portion thereof. The trial judge did in fact remind the jurors that the burden of proof was upon the state to prove each and every element of the crime beyond a reasonable doubt. Further, he told them if they are in doubt, the defendant is entitled to the benefit of that doubt. In addition he told them that the verdict “to which a juror agrees must be, of course, his own verdict.” It cannot be presumed that any juror was coerced into agreeing to the guilty verdict solely due to the modified A Men charge. State v. Moon (1911), 20 Idaho 202, 117 P. 757.
After a thorough review of the record in this case, I find that there was proof beyond a reasonable doubt establishing each and every element of the crime charged. In fact it was not even a close case. Therefore, it cannot be said with certainty that the jury returned a verdict of guilty, in less than one hour from receiving the modified Allen charge, due to being coerced by that supplemental instruction. I do not find that the appellee’s constitutional rights have been violated, and hence the giving of this supplemental charge was not reversible error.
I would, therefore, reverse the judgment of the court of appeals and reinstate the conviction.